Name: 2005/512/EC: Council Decision of 12 July 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditor of De Nederlandsche Bank
 Type: Decision
 Subject Matter: accounting;  Europe;  monetary economics;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-16; 2005-07-19

 19.7.2005 EN Official Journal of the European Union L 187/20 COUNCIL DECISION of 12 July 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditor of De Nederlandsche Bank (2005/512/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2005/9 of the European Central Bank of 20 May 2005 to the Council of the European Union on the external auditor of De Nederlandsche Bank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of De Nederlandsche Bank (hereinafter DNB) has expired and will not be renewed. It is therefore necessary to appoint an external auditor from the financial year 2005. (3) DNB has selected Josephus Andreas Nijhuis, Registered Accountant and chairman of the board of PricewaterhouseCoopers BV, acting in his personal capacity, as its new external auditor, and the ECB considers that the selected auditor fulfils the necessary requirements for appointment. (4) The Governing Council of the ECB recommended that the mandate of the external auditor should be for an indeterminate period, subject to his being reconfirmed each year. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(8) of Decision 1999/70/EC shall be replaced by the following: 8. Josephus Andreas Nijhuis, Registered Accountant and chairman of the board of PricewaterhouseCoopers BV, acting in his personal capacity, is hereby approved as the external auditor of De Nederlandsche Bank from the financial year 2005 for an indeterminate period, this period being subject to confirmation each year. Article 2 This Decision shall be notified to the European Central Bank. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 July 2005. For the Council The President G. BROWN (1) OJ C 151, 22.6.2005, p. 29. (2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2005/377/EC (OJ L 125, 18.5.2005, p. 8).